DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not limited to a single paragraph. The reference to Figure 2 in the abstract should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 5-11 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple .  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claims 1-11 are objected to because of the following informalities:  In claim 1, line 11 of the claim, it appears the claim is missing a semicolon after the word “adjusted”.  For clarity of the claim, --; and-- should be inserted after the word “adjusted” and the word “and” in line 8 of the claim should be removed. Appropriate correction is required.

Allowable Subject Matter
Claims 1-4 and 12-14 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-4, the claims are allowable because the prior art of record does not disclose or fairly suggest the features: an adjusting device (50) by means of which at least one mounting parameter influencing the movement of the nozzle member (30) can be adjusted; and a control unit (70) configured for receiving from the sensor device (80) a measurement signal of the sensor device (80) based on the measuring quantity and generating a control signal for the adjusting device (50) depending on the measurement signal, as recited in claim 1.
Regarding claims 12-14, the claims are allowable because the prior art of record does not disclose or fairly suggest the features: wherein the nozzle member (30) executes an oscillating movement during the reaction, wherein at least one oscillation .

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774